Hottel, J.
Appellee filed a motion to dismiss this appeal, for the reason that appellant had failed to make all the parties against whom judgment was rendered parties to this appeal.
The judgment herein was rendered against appellant, James T. Morton, for $120, and against George A. Williams, a garnishee eodefendant. Appellant has not joined with him, in his appeal, his said garnishee codefendant, and has not named him in his assignment of errors.
This is a term-time appeal, perfected, as such, under §679 Burns 1908, §638 R. S. 1881. Section 675 Burns 1908, Acts 1895 p. 179, §1, provides that “a part of any number of coparties against whom a judgment has been taken” may appeal from such judgment to the Supreme or Appellate Court without making the “coparties not appealing, parties to the appeal, and it shall not be necessary to name them as appellants or appellees in the assignment of errors.” See Keiser v. Mills (1904), 162 Ind. 366; Gunn v. Haworth *173(1902), 159 Ind. 419; Baltes Land, etc., Co. v. Sutton (1903), 32 Ind. App. 14.
The eases cited and relied on by appellee apply to appeals other than term-time appeals.
The motion to dismiss the appeal is therefore overruled.